Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 1 of 20 Rage D #: 1

 

ISTRICT COURT
WESTERN DIST ARKANSAS
FILED
IN THE UNITED STATES DISTRICT COURT AUG 16 2019
WESTERN DISTRICT OF ARKANSAS DOUGLAS F. YOUNG, Clerk
FAYETTEVILLE DIVISION By
Deputy Clerk
UNITED STATES OF AMERICA ) -
)  casENo.4 IACREOD Ty O00
Vv. ) :
4 ) 18 U.S.C. §2
BENJAMIN GRAY BURRIS ) «18 U.S.C. § 1343
) 18 U.S.C. § 1346
)  18U.S.C. § 1349
INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

 

~ Atall times material to this Indictment, unless otherwise set forth, with all dates and times
alleged to be “on or about” or “in or about,” and all amounts alleged to be “approximately:”

i, BENJAMIN GRAY BURRIS is an orthodontist who, during the relevant period,
lived in Fort Smith and Fayetteville, Arkansas, which are located in the Western District of
Arkansas. BURRIS was the co-owner in several businesses that operated orthodontic clinics
throughout the State of Arkansas, including: Benjamin G. Burris, DDS, MDS, PA; Gateway
Ventures, LLC; Oliver-Burris, LLC; Smile Systems, LLC; Snaggle Tooth Management, LLC; and
Bethel Burris, PLLC (formerly Bethel Burris Oliver, PLLC). BURRIS’s clinics were located
throughout the State of Arkansas, including locations in the Western District of Arkansas.

ye Jeremy Hutchinson is a former Arkansas State Senator who was first elected in
2010, and then re-elected in 2012 and 2014. Senator Hutchinson’s district is comprised of portions
of Pulaski County and Saline County, Arkansas. As a Senator, Hutchinson had the responsibility

and authority to, among other things, draft and vote on proposed bills and legislation, place holds
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 2 of 20 PagelD #: 2

on agency budgets, and request interim study proposals. As a Senator, Hutchinson owed a duty of
honest services to the State of Arkansas and its citizens. Prior to his service in the Arkansas Senate,
Hutchinson served as an Arkansas State Representative in the Arkansas House of Representatives
from 2000 to 2007. Hutchinson is also an attorney licensed in the State of Arkansas. Hutchinson
had previously operated his own law firm, Hutchinson Law Firm, as a sole proprietorship.

3, From in or about February 2014 to in or about November 2016, the entities listed
above affiliated with BURRIS and his associates paid Hutchinson Law Firm an approximate total
of $157,500.

4. Benjamin G. Burris, DDS, MDS, PA, (Burris DDS) was an Arkansas for-profit
company registered with the Secretary of State in June 2004 by BURRIS, with a principal address
in Fayetteville, Arkansas, which is in the Western District of Arkansas. From in or about May
2014 to in or about December 2014, Burris DDS paid Hutchinson Law Firm a total of $40,000.

5. Gateway Ventures, LLC (Gateway Ventures), was an Arkansas limited liability
company incorporated in February 2013 by BURRIS’s spouse, with a principal address in
Jonesboro, Arkansas. Gateway Ventures paid Hutchinson Law Firm $20,000 in or about February
2014.

6. Snaggle Tooth Management, LLC (Snaggle Tooth), is an Arkansas limited liability
company incorporated in November 2014, with a principal address in Fayetteville, Arkansas,
which is in the Western District of Arkansas, also known by the name “Smile Systems.” From in
or about February 2015 to in or about August 2015, Snaggle Tooth paid Hutchinson Law Firm a

total of $35,000.
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 3 of 20 PagelD #: 3

7. Smile Systems, LLC, (Smile Systems) is an Arkansas limited liability company
incorporated in August 2015 by Employee A, with a principal address in Fayetteville, Arkansas,
which is in the Western District of Arkansas. From in or about November 2015 to in or about
November 2016, Smile Systems paid Hutchinson Law Firm a total of $62,500.

8. Employee A was employed by BURRIS to be the chief executive officer of his
orthodontic clinic businesses from July 2013 to January 2016. |

9. Person A was BURRIS’s insurance agent and friend.

10. Person B is a dentist and friend of BURRIS.

11. Person C is an orthodontist and friend of BURRIS.

12. Oath Holdings, Inc. (“Oath”; formerly known as Yahoo Holdings, Inc.) maintains
mail servers for email communications sent and received by Yahoo users. From February 2014
through February 2017, Oath did not maintain any email servers in Arkansas. Thus, any email
communications sent to or from a Yahoo user located in Arkansas would necessarily transit an
Oath mail server located outside of Arkansas.

13. Prior to August 2017, an Arkansas law known as the Dental Practices Act stated
that any dentist licensed by the Arkansas State Board of Dental Examiners (ASBDE) as a
specialist, such as an orthodontist, “must limit his or her practice to the specialty in which he or
she is licensed except in an emergency situation,” and that “failure to limit his or her practice . . .
shall be cause for the specialist license to be revoked or suspended.” Arkansas Code Annotated
§ 17-82-305(g) (2003). This restriction imposed by the Dental Practices Act was often known as
a specialist restriction.

14. —_ Beginning in June 2013, the ASBDE, the state agency responsible for governing
dental practitioners and enforcing the provisions of the Dental Practices Act; received complaints

that BURRIS was having dental hygienists provide hygienic services to patients who were not

3
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 4 of 20 PagelD #: 4

orthodontic patients, in contravention of the specialist restriction in the Dental Practices Act. In
September 2013, BURRIS appeared before the ASBDE.

15. On or about September 10, 2013, Hutchinson opened a bank account ending in
7635 at Arvest Bank (Arvest) in the name of “Jeremy Y Hutchinson doing business as Hutchinson

3°

Law Firm.” Arvest is headquartered in Lowell, Arkansas, which is in the Western District of
Arkansas. Checks processed by Arvest are routed through servers located in Lowell, Arkansas,
which is in the Western District of Arkansas, Fayetteville Division.

16. In November 2013, BURRIS entered into a “Consent Order” with the ASBDE in
which he acknowledged that having dental hygienists provide hygienic services to patients who
were not orthodontic patients was in violation of the Dental Practices Act, and agreed to suspend
his dental hygiene program at all of his Arkansas clinics unless it was related to orthodontic
services.

17. On or about February 11, 2014, BURRIS sent a text message to Person A and others
stating, “The chair of the Arkansas state legislature’s budgetary commission just told us he will
put a freeze on the [ASBDE] budget—TODAY!” Person A responded by asking, “Who is the
chair?”, to which BURRIS stated, “Jeremy Hutchinson.”

18. On or about February 11, 2014, Hutchinson, as amember of the Senate Joint Budget
Committee, placed a hold on the budget appropriation for the ASBDE.

19. On or about February 11, 2014, Hutchinson, BURRIS, and Employee A hosted a
dinner at a restaurant in Little Rock, Arkansas, attended by several Arkansas legislators invited by
Hutchinson, and others, for the purpose of discussing BURRIS’s legislative objectives.

20. On or about February 20, 2014, BURRIS sent a text message to Person B stating,

‘““We own the dental board. Call me.”
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 5 of 20 PagelD #: 5

21. On or about February 20, 2014, BURRIS sent a text message to Person C, stating,
“The [ASBDE] has rolled over already and agreed with our guy that they need to rewrite the entire
dental practice act. We own them. I’m kinda disappointed that they quit so soon. Pansies.”
COUNT ONE

18 U.S.C. § 1349
(Conspiracy to Commit Honest Services Wire Fraud)

22. The allegations contained in Paragraphs 1 through 21 of this Indictment are re-
alleged as though fully set forth herein.

23. Beginning at a time unknown but at least as early as on or about February 27, 2014,
and continuing to in or about March 2017, in the Western District of Arkansas, Fayetteville
Division, and elsewhere, the Defendant, BENJAMIN GRAY BURRIS, and Jeremy Hutchinson,
did knowingly and willfully conspire, confederate, and agree with each other and with others
known and unknown to the Grand Jury to commit offenses against the United States, that is:

a. to devise and intend to devise a scheme and artifice to defraud and deprive,
by means of material false and fraudulent pretenses, representations, and promises, and to transmit
and cause to be transmitted by means of wire communication in interstate commerce, any writings,
signs, signals, pictures, and sounds for the purpose of executing the scheme and artifice to defraud
and deprive, that is, to deprive the citizens of the State of Arkansas of the honest services of a
public official, namely, the honest services of Jeremy Hutchinson, an Arkansas State Senator,
through bribery, in violation of 18 U.S.C. §§ 1343 and 1346;

SCHEME TO DEFRAUD

24. Beginning at a time unknown but at least as early as on or about February 27, 2014,

to in or about March 2017, in the Western District of Arkansas, Fayetteville Division and

elsewhere, the Defendant, BENJAMIN GRAY BURRIS, Jeremy Hutchinson, and others known
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 6 of 20 PagelD #: 6

and unknown to the Grand Jury, knowingly and willfully devised and intended to devise a scheme
and artifice to defraud and deprive the citizens of the State of Arkansas of the honest services of a
public official through bribery; that is, to deprive the citizens of the State of Arkansas of the honest

services of Jeremy Hutchinson, an Arkansas State Senator.

 

PURPOSES OF THE SCHEME
25. The purposes of the scheme included, but were not limited to, the following:
a. For Hutchinson to enrich himself by accepting bribes in exchange for using

his official position as an Arkansas legislator to take official action, including, but not limited to,
drafting and introducing legislation, and pressuring and influencing other legislators and members
of government, to benefit BURRIS’s businesses and BURRIS personally;

b. For BURRIS, through Gateway Ventures, Burris DDS, Smile Systems, and
Snaggle Tooth, to pay retainers to Hutchinson’s firm, provide trips, provide rounds of golf,
orthodontic services for family members, and other things of value in exchange in part for official
action that would benefit BURRIS’s businesses.

C. For BURRIS and Hutchinson to conceal the corrupt nature of their
relationship by entering into a retainer agreement purportedly for Hutchinson to perform only
legitimate legal services when in fact, both BURRIS and Hutchinson knew that the retainer
agreement was designed to cover up the fact that BURRIS was also paying Hutchinson for official
acts.

MANNER AND MEANS
26. | The manner and means by which the Defendant and others known and unknown to

the Grand Jury carried out the scheme included, but were not limited to, the following:
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 7 of 20 PagelD #: 7

a. Hutchinson and BURRIS had an agreement whereby Hutchinson would be
paid by BURRIS’s companies at least in part for official action.

b. Hutchinson accepted retainers from BURRIS made payable to Hutchinson
Law Firm, which were then deposited into the Hutchinson Law Firm account ending in 7635 at
Arvest.

c. Hutchinson also accepted gifts from BURRIS and others at BURRIS’s
direction.

d. In exchange for the retainers and gifts, Hutchinson performed some legal
services and used and agreed to use his official authority as an Arkansas legislator to effect and
attempt to effect changes to the Dental Practices Act.

e. Hutchinson also used and agreed to use his official authority as an Arkansas
legislator to advise and influence, and attempt to advise and influence, members of the Arkansas
Department of Human Services to expedite the approval of Medicaid applications for physician
employees of BURRIS’s clinics.

f. Hutchinson and BURRIS concealed and attempted to conceal their corrupt |
agreement by having payments from BURRIS to Hutchinson appear to be retainer payments
exclusively in furtherance of a legitimate attorney-client relationship.

g. Hutchinson and BURRIS used and caused others to use interstate wire
communications to execute the scheme to defraud.

ACTS IN FURTHERANCE OF THE SCHEME
27. In furtherance of the scheme to defraud and deprive, and to accomplish its purposes,
Hutchinson and BURRIS, and others known and unknown to the Grand Jury, committed the

following acts in the Western District of Arkansas and elsewhere:
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 8 of 20 PagelD #: 8

A. BURRIS Emails His “Legislative Objectives” to Hutchinson, and Hires and Pays
Hutchinson for Official Action

a. On or about February 27, 2014, BURRIS “checked-in” on Facebook at
“Arkansas State Capitol” with the comment, “Back at it!”

b. On or about February 27, 2014, BURRIS sent Hutchinson and Employee A
an email with the subject “Legislative Objectives.” The email contained a list titled “Legislative
Objectives” that had seven items. The first item on the list was “Remove specialty restrictions
because they are stupid and contrary to logic and the public good.” The sixth item on the list
stated, “Allow experienced hygienists to perform reversible procedures and X-ray exams without
a supervising dentist.”

Cc. On or about February 27, 2014, BURRIS, Hutchinson, Employee A, and
others met for dinner at a restaurant in Little Rock, Arkansas. During the dinner, BURRIS,
Hutchinson, and Employee A discussed BURRIS’s legislative objectives and hiring Hutchinson.
During this conversation, Hutchinson explained that “there had to be legal work.” BURRIS agreed
to put Hutchinson on retainer for legal services to make the payments to Hutchinson appear
legitimate.

d. On or about February 28, 2014, BURRIS caused check number 2284 on the
Centennial Bank account for Gateway Ventures in the amount of $20,000 to be issued to
Hutchinson Law Firm.

e. On or about March 3, 2014, BURRIS sent Hutchinson and Employee A an
email with the subject “Legislative Objectives—Updated March 3 2014.” The email was similar
to the February 27, 2014 “Legislative Objectives” email, with BURRIS stating, “I modified #6 so

we have some room to compromise when they resist the [mid-level provider] program.”
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 9 of 20 PagelD #: 9

f. On or about March 5, 2014, BURRIS “checked-in” on Facebook at
“Arkansas State Capitol” stating, “Once more into the breach!”

g. On or about March 5, 2014, BURRIS, Hutchinson, Employee A, and
Senator A met at the Arkansas State Capitol to discuss BURRIS’s legislative objectives.

h. On or about March 5, 2014, Hutchinson deposited the $20,000 Gateway
Ventures check issued on February 28, 2014, into the Hutchinson Law Firm account at Arvest,
which was settled between Centennial Bank and Arvest via an interstate wire communication.

B. Hutchinson Takes Official Action and Relays Information to Further BURRIS’s
Legislative and Business Objectives

a. From in or about March 2014 through in or about September 2016, BURRIS
continued to pay Hutchinson on roughly a monthly basis so that Hutchinson would take official
action and pressure other public officials to take official action to benefit BURRIS as set forth
below.

b. On or about March 6, 2014, BURRIS sent an email to Hutchinson,
Employee A, and Senator A with the subject “Dental News, Dental education, Dental Social
networking.” In the email, BURRIS stated, “Information on the Mid Level Provider program in
Minnesota in a dentist centric media outlet.” The email contained a link to a website.

c. On or about March 8, 2014, BURRIS, Hutchinson, Employee A, and
Senator A engaged in an email conversation. In the email conversation, BURRIS stated, in part,
‘Dentists who are not buddies with the state board in [Louisiana] or here in Arkansas are terrified
to say or do anything against the will of the board because they can literally pass a death sentence
on your business if you don’t have the means to fight back.” Hutchinson responded, “Wow, that’s
shocking. This is going to be a big issue and already has legislators I’ve talked to considering an

entire regulatory reform package.”
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 10 of 20 PagelD #: 10

d. On or about March 14, 2014, the ASBDE board attorney reported to the
ASBDE that he met with Hutchinson regarding “possible changes to the Statute concerning
specialists.” |

e. On or about January 26, 2015, Hutchinson introduced Senate Bill 143 of the
90" General Assembly (SB 143), titled “AN ACT TO CLARIFY THE LAWS GOVERNING
DENTAL PRACTCE.”

f. On or about February 11, 2015, Hutchinson and Employee A exchanged
text messages about Hutchinson helping secure the Medicaid provider number for a physician
employee at one of BURRIS’s clinics. Specifically, Employee A emailed Hutchinson stating,
“(Physician employee] started with us a few months ago and can’t seem to get a Medicaid number.
You helped before, can you again?” Hutchinson responded, “Yes, I can. Has he never received
his number from my last call. I thought it was taken care of. What happened[?]”

g. On or about February 13, 2015, Hutchinson sent a message to the Director
of the Arkansas Department of Human Services, stating in part: “[T]his is Jeremy Hutchinson. I
have a client and constituent (Bethel, Burris, Oliver PLLC) who is having a difficult time getting
their new Medicaid number approved. They own dental and orthodontist offices around the state
and were billing for all their clinics from their Fayetteville and Jonesboro office. They didn’t know
that was improper and have fired the girl who was in charge of billing. They formed a new PLLC
and have been told that because of this issue, it may take 30-60 days to be approved. If it goes 60 |
days, they won’t be able to make pay roll. Is there any way, we could expedite the process?”

h. On or about February 19, 2015, Employee A sent an email to Hutchinson

entitled, “Medicaid.” In the email, Employee A asked, “Did you get to talk to them?”

10
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 11 of 20 PagelD #: 11

i. On or about April 6, 2015, Hutchinson filed SB 143 as Interim Study
Proposal (ISP) 2015-084 with the Senate Committee on Public Health, Welfare, and Labor.

j: On or about April 25, 2015, BURRIS emailed Hutchinson a link to an article
regarding “dental-hygiene-practitioner-bills.” Hutchinson responded, “Very Interesting. When
would you all like to have the first meeting?”

k. On or about May 4, 2015, BURRIS forwarded an email notice of a hearing
before the ASBDE on May 14, 2015, regarding an “Anesthesia Rule.” Hutchinson responded,
“Would you like me to attend or get people there?”

1. On or about August 10, 2015, BURRIS sent an email to Hutchinson
complaining about impediments to dental licenses in Arkansas and the idea of opening a dental
school in Arkansas. Hutchinson responded, “I’m getting ready to speak in public health and am
going to briefly address the dental board as an example—trying to lay the foundation for our
interim study.”

m. On or about August 10, 2015, Hutchinson appeared before the Senate
Committee on Public Health, Welfare, and Labor, during which he referenced an anti-trust lawsuit
brought against the North Carolina dental board, stating that the legislature needs to insure that
Arkansas’s licensing boards and practice acts are “acting in such a way that they are not being
anti-competitive.” Hutchinson added that there were other licensing boards that he intended to ask
to study.

n. On or about August 25, 2015, Employee A forwarded an email to
Hutchinson entitled, “Medicaid Applications for New Doc’s.” Following a list of names and dates,
the email read, “These are the doctors we are waiting to get sent through with Arkansas Medicaid.

The dates are when we sent them the original applications.”

11
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 12 of 20 PagelD #: 12

oO. On or about September 22, 2015, Hutchinson filed ISP 2015-154, titled
“AN ACT TO AMEND THE ARKANSAS DENTAL PRACTICE ACT; TO AMEND THE
DENTAL HYGIENIST COLLABORATIVE CARE PROGRAM; TO MODIFY THE
APPOINTMENTS TO THE ARKANSAS STATE BOARD OF DENTAL EXAMINERS; TO
MODIFY DENTISTRY SPECIALTY LICENSES; AND FOR OTHER PURPOSES,” with the
Arkansas Legislative Council. ISP 2015-154 proposed to remove the specialist restriction from
the Dental Practices Act, remove restrictions as to whom and in what setting a collaborative dental
hygienist could provide services, and remove requirements that the Arkansas Department of Health
provide permission for a dental hygienist to provide dental services as a collaborative dental
hygienist.

p. On or about September 25, 2015, Hutchinson appeared before the Arkansas
Legislative Council to speak in support of ISP 2015-154. Hutchinson motioned the Arkansas
Legislative Council to refer ISP 2015-154 to the Senate Committee on Public Health, Welfare, and
Labor, which passed by voice vote.

q. On or about November 4, 2015, BURRIS’s chief operating officer emailed
Hutchinson, asking, “Jeremy — Would you please see what can be done to get these doctor’s
Medicaid credentials pushed through? Thanks!” Hutchinson responded, “What r there (sic) first
names again[?]” The chief operating officer replied with a list of names.

r. On or about January 5, 2016, BURRIS sent a text message to Hutchinson
stating, “Hey I need you to come visit us when you have a minute and bring me and [BURRIS’s
family member] and [BURRIS’s business partner] up to speed on Oliver, Pickard, Medicaid, our
lobbying efforts, your retainer, etc. I can fly you up if the timing works. Speaking of which an

airplane is picking up [BURRIS’s business partner] at SUZ Saline county airport at 2 if you want

12
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 13 of 20 PagelD #: 13

to fly up and back today. Can you give me a call ASAP pls? Interesting times.”

S. On or about January 10, 2016, BURRIS sent an email to Hutchinson stating,
“Jeremy We would like to get a list and start supporting candidates this week if possible. Can you
get us a proposed list and what you advise in each case so we can review it? Thanks.”

t. On or about January 18, 2016, BURRIS sent Hutchinson a text message
containing a link to a news editorial stating, “This is a huge deal.””» BURRIS followed up, adding,
“Tt will be useful when we push for the legislative change.”

u. On or about April 8, 2016, BURRIS sent a text message to Hutchinson
stating, “I’m in meetings all day today and tomorrow but I gotta tell you that I’m getting more and
more frustrated with our arrangement.” Hutchinson responded, “Really? What can I do to improve
that?” BURRIS answered Hutchinson stating, “I haven’t heard from you about our neighbor or
about the teamlinks or about visiting with legislators about the DPA. I really need the legislature
to stop the board from requiring only SRTA for dental licensure. I know you told [BURRIS’s
family member] about the plumber deal but that’s all I heard. Sk a month at 200/hr is 25 hours.
I’m happy to pay you but I need to get some ROI] man like I told you a few weeks ago. If I’m
missing what you’re doing pls educate me.” Hutchinson responded, “I’ve been talking to
[BURRIS’s family member] about the suit. I’m trying to add to the complaint that the land is
yours through adverse possession but I need to know when the house was built. She was looking
for that. I have asked everyone about the cost of teamlinks. No one knew but they are checking
for me. I will follow up today on that.” BURRIS responded, “Thanks. What can we do about the
state of Arkansas restricting the dental boards they will accept for licensure.” Hutchinson

responded, “We have legislation that will do that. It’s being heard in January of next year.”

BURRIS responded, “Cool.”

13
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 14 of 20 PagelD #: 14

V. On or about August 30, 2016, Hutchinson sent a text message to
Representative A, an Arkansas State Representative, stating, “[Lobbyist A] asked me to see if you
had everything you needed for the hearing.”

WwW. On or about September 7, 2016, Hutchinson sent a text message to
Representative A, stating, “Yeah, [Lobbyist A] is freaking out because [his/her] interim study isn’t
on the agenda for Monday. Can u call and ask that it be put on[?]”

X. On or about October 10, 2016, Representative A sent a text message to
Hutchinson asking, “Can you get my name put on the dental ISP? Like immediately?
[Representative B] says they won’t adopt it because of that.” Hutchinson responded, “I told
[Senator B] to do that and [he/she] said staff is going to call me ASAP. [Senator B] never said
that. [Representative B] is just being difficult but I will get it done”

y. On or about October 10, 2016, Representative A sent a text message to
Hutchinson asking, “Did you need to me to present ISP-2015-084? Clarify Laws Governing Dental
Practice.” Hutchinson responded, “No, just the one that [Lobbyist A] wants u too.”

Zz. On or about October 10, 2016, ISP-2015-154 was adopted and referred to
the Health Services Subcommittee.

aa. On or about November 18, 2016, BURRIS sent a text to Hutchinson stating,
“Why do I have to solve the problem with the neighbor? I pay you a lot of money a month for
‘full service’? Dude I don’t think this is working out. You never get back to us you never follow
through and I’m tired of it. Get this neighbor stuff done THIS MONTH or I’m not paying you for
November or ever again and I’! let the rose law firm handle it. I am tired of it Jeremy. You’re a
nice guy but dammit I get tired of chasing you. [BURRIS’s family member] is ar (sic) her wits

end. It’s a full time job to chase you. Get this done or we are done. Done as of October 31.”

14
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 15 of 20 PagelD #: 15

bb. On or about January 23, 2017, ISP-2015-154 was filed as House Bill 1250
(HB 1250) and included the removal of the specialist restriction from the Dental Practices Act.

cc. On or about March 7, 2017, Hutchinson submitted to the Director of the
Arkansas Secretary of the Senate a conflict disclosure form wherein Hutchinson stated in part:
“Pursuant to Senate Rule 24, I am disclosing I represented a client at one time who could be
affected by House Bill No. 1250. I will recuse myself from voting on this piece of legislation.”

dd. On or about March 15, 2017, HB 1250 was signed into law, becoming Act
489 of 2017.
C. BURRIS Paid Hutchinson and Provided Him with Other Things of Value in

Exchange for Official Acts as Opportunities Arose and to Keep Hutchinson Available
for Future Requests for Official Action

 

ee. In addition to the initial $20,000 Gateway Ventures check, BURRIS issued
and caused to be issued the following checks to Hutchinson from his businesses’ accounts at
Centennial Bank, which were deposited by Hutchinson into the Hutchinson Law Firm account at
Arvest Bank, and were then settled between Centennial Bank and Arvest Bank via an interstate

wire communication:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISSUE CHECK ACCOUNT AMOUNT DEPOSIT
DATE NUMBER DATE
May 27, 2014 20546 Burris DDS $5,000 May 29, 2014
June 24, 2014 20873 Burris DDS $5,000 June 25, 2014
July 22, 2014 21225 Burris DDS $5,000 July 29, 2014
August 26, 2014 21612 Burris DDS $5,000 September 2, 2014
September 23, 2014 21872 Burris DDS $5,000 September 25, 2014
October 27, 2014 22308 Burris DDS $5,000 October 30, 2014
December 3, 2014 22718 Burris DDS $5,000 December 10, 2014
December 23, 2014 22966 Burris DDS $5,000 December 29, 2014
January 28, 2015 1332 Snaggle Tooth $5,000 February 2, 2015
February 25, 2015 1661 Snaggle Tooth $5,000 March 2, 2015
April 22, 2015 2442 Snaggle Tooth $5,000 April 27, 2015
May 28, 2015 2955 Snaggle Tooth $5,000 June 3, 2015
June 25, 2015 3375 Snaggle Tooth $5,000 June 29, 2015

 

 

15
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 16 of 20 PagelD #: 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISSUE CHECK ACCOUNT | AMOUNT DEPOSIT
DATE NUMBER DATE
July 23, 2015 3769 Snaggle Tooth $5,000 July 27, 2015
August 27, 2015 4196 Snaggle Tooth $5,000 August 31, 2015
October 29, 2015 5022 Smile Systems $2,500 November 9, 2015
December 3, 2015 5474 Smile Systems $2,500 December 14, 2015
January 4, 2016 5784 Smile Systems $2,500 January 15, 2016
January 21, 2016 5992 Smile Systems $5,000 January 28, 2016
January 28, 2016 6077 Smile Systems $5,000 February 2, 2016
February 22, 2016 6354 Smile Systems $5,000 March 3, 2016
March 9, 2016 6533 Smile Systems $5,000 March 16, 2016
March 28, 2016 6725 Smile Systems $5,000 April 4, 2016
May 23, 2016 7297 Smile Systems $5,000 May 27, 2016
June 20, 2016 7579 Smile Systems $5,000 June 23, 2016
July 8, 2016 7714 Smile Systems $5,000 July 15, 2016
July 21, 2016 7867 Smile Systems $5,000 July 25, 2016
August 22, 2016 8251 Smile Systems $5,000 August 24, 2016
September 26, 2016 8646 Smile Systems $5,000 November 1, 2016

 

 

ff. In or about June 2014, BURRIS permitted Hutchinson to use a chartered
houseboat free of charge.

gg. In or about June 2014, BURRIS provided free orthodontic services to three
of Hutchinson’s close family members.

hh. On or about December 29, 2014, BURRIS allowed Hutchinson and one of
his family members the use of a private plane to fly to Houston, Texas, to attend a college football
bowl game.

il. On or about August 9, 2015, Hutchinson and a family member played a
round of golf as BURRIS’s guests at Blessings Golf Course in Fayetteville, Arkansas, which is in
the Western District of Arkansas.

jj- On or about October 7, 2015, BURRIS sent a text message to Hutchinson
stating, “Hey I would love to take [BURRIS’s business partner] and go play the Alotian golf course
if you were serious about that. Also feel free to come play the blessings again with your [family

member] if you want.”

16
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 17 of 20 PagelD #: 17

All in violation of 18 U.S.C. § 1349.

COUNTS TWO THROUGH FIFTEEN
18 U.S.C. §§ 1343, 1346, 2
(Honest Services Wire Fraud)

28. The allegations contained in Paragraphs 1 through 27 of this Indictment are re-
alleged as though fully set forth herein.

29. Beginning at a time unknown but at least as early as in or about February 2014 and
continuing to in or about March 2017, in the Western District of Arkansas, Fayetteville Division,
-and elsewhere, the Defendant, BENJAMIN GRAY BURRIS, Jeremy Hutchinson, and others
known and unknown to the Grand Jury, devised and intended to devise a scheme and artifice to
defraud and deprive the citizens of the State of Arkansas of the honest services of a public official,
namely, the honest services of Jeremy Hutchinson, an Arkansas State Senator, through bribery.

EXECUTION OF THE SCHEME

30. On or about the dates listed below, in the Western District of Arkansas, Fayetteville
Division, and elsewhere, the Defendant, BENJAMIN GRAY BURRIS, and Jeremy Hutchinson,
aided and abetted by each other and others known and unknown to the Grand Jury, having devised
and intending to devise the above-described scheme and artifice to defraud and deprive, by means
of material false and fraudulent pretenses, representations, and promises, and for the purpose of
executing the above-described scheme and artifice to defraud and deprive, transmitted and caused

to be transmitted by means of wire communication in interstate commerce, any writings, signs,

signals, pictures, and sounds, that is, the following:

 

 

 

Count Date Signal and Sound
2 March 3, 2014 Electronic mail from BURRIS to Hutchinson’s Yahoo email

account and Employee A with the subject “Legislative
Objectives — Updated March 3 2014”

 

 

 

17

 
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 18 of 20 PagelD #: 18

 

Count

Date

Signal and Sound

 

March 5, 2014

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $20,000 check, dated
February 28, 2014, and drawn from Gateway Ventures’s
Centennial Bank, into Hutchinson Law Firm’s Arvest Bank
account

 

March 8, 2014

Electronic mail from Hutchinson’s Yahoo email account to
BURRIS, Employee A, and Senator A with the subject “Re:
Louisiana Voice — Politics at its worst!”

 

June 25, 2014

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated June
24, 2014, and drawn from Burris DDS’s Centennial Bank,
into Hutchinson Law Firm’s Arvest Bank account

 

February 2, 2015

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated
January 28, 2015, and drawn from Snaggle Tooth’s
Centennial Bank, into Hutchinson Law Firm’s Arvest Bank
account

 

March 2, 2015

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated
February 25, 2015, and drawn from Snaggle Tooth’s
Centennial Bank, into Hutchinson Law Firm’s Arvest Bank
account

 

April 25, 2015

Electronic mail from Hutchinson’s Yahoo email account to
BURRIS and Employee A with the subject “Re: Dental
hygiene practitioner legislation offers health care alternative
with teeth — Watchdog.org”

 

April 27, 2015

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated April
22, 2015, and drawn from Snaggle Tooth’s Centennial Bank,
into Hutchinson Law Firm’s Arvest Bank account

 

10

July 27, 2015

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated July
23, 2015, and drawn from Snaggle Tooth’s Centennial Bank,
into Hutchinson Law Firm’s Arvest Bank account

 

1]

August 10, 2015

Electronic mail from Hutchinson’s Yahoo email account to
BURRIS with the subject “Re: Very revealing article”

 

12

August 31, 2015

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated
August 27, 2015, and drawn from Snaggle Tooth’s Centennial
Bank, into Hutchinson Law Firm’s Arvest Bank account

 

 

13

 

January 28, 2016

 

Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated
January 21, 2016, and drawn from Smile System’s Centennial
Bank, into Hutchinson Law Firm’s Arvest Bank account

 

18

 
Case 5:19-cr-50078-TLB Document1 Filed 08/16/19 Page 19 of 20 PagelD #: 19

 

 

Count Date Signal and Sound
14 August 24, 2016 Electronic transmission sent by Arvest Bank to settle

Hutchinson Law Firm’s deposit of $5,000 check, dated
August 22, 2016, and drawn from Smile System’s Centennial
Bank, into Hutchinson Law Firm’s Arvest Bank account

 

 

15 November 1, 2016 | Electronic transmission sent by Arvest Bank to settle
Hutchinson Law Firm’s deposit of $5,000 check, dated
September 26, 2016, and drawn from Smile System’s
Centennial Bank, into Hutchinson Law Firm’s Arvest Bank
account

 

 

 

All in violation of 18 U.S.C. §§ 1343, 1346, and 2.

FORFEITURE ALLEGATION

Honest Services Wire Fraud And Conspiracy

1, The allegations contained in Counts One through Fifteen of this Indictment and all
supporting paragraphs are hereby re-alleged and incorporated by reference for the purpose of
alleging forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c).

2. Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United
States Code, Section 2461(c), upon conviction of any of the offenses in Counts One through
Fifteen, the Defendant, BENJAMIN GRAY BURRIS, shall forfeit to the United States of
America any property, real or personal, which constitutes or is derived from proceeds traceable to

said violation(s). The property to be forfeited includes, but is not limited to, a money judgment.

3. If any of the property described above, as a result of any act or omission of the
Defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or

19

 
Case 5:19-cr-50078-TLB Document 1

Filed 08/16/19 Page 20 of 20 PagelD #: 20

€. has been commingled with other property which cannot be divided

without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c). -

A True Bill.

/s/ Grand Jury Foreperson

 

 

Grand Jury Foreperson
DUANE (DAK) KEES ANNALOU TIROL
UNITED STATES ATTORNEY ACTING CHIEF,
PUBLIC INTEGRITY SECTION
=) Proo DE. (or
Aaron Je Sean FMulryne

 
 
  

Assistant (United Statés Attorney
Arkansas
414 Parker Avenue

Fort Smith, AR 72901
Telephone: 479-783-5125

E-mail: Aaron. Jennen@usdoj.gov

New Jersey Bar No. 027052008

Marco Palmieri

D.C. Bar No. 981788 |

Trial Attorneys

United States Department of Justice
Criminal Division / Public Integrity Section
E-mail: Sean.Mulryne@usdoj.gov

E-mail: Marco.Palmieri@usdoj.gov

20
